Citation Nr: 1510553	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-43 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With regard to the Veteran's low back disability claim, he initially filed a claim of entitlement to service connection for this disability in November 1981.  The claim was thereafter denied in a February 1982 rating decision which the Veteran did not appeal.  He then submitted a claim to reopen the previously denied claim in February 2003.  This claim was denied in an April 2003 rating decision as no new and material evidence was submitted to reopen the previously denied claim.  The Veteran submitted another claim to reopen the previously denied claim in April 2007.  The claim was again denied in August 2007 on the basis that no new and material evidence was associated with the record.  The Veteran filed a claim to reopen the previously denied claim in March 2008, which was then denied in the above-referenced September 2008 rating decision.  In September 2008, the RO associated VA treatment records with the Veteran's claims folder.  One of the treatment records was a lumbar spine MRI dated April 2008 which revealed an impression of lumbar degenerative disc disease.      

As will be discussed in detail below, there is no dispute that the April 2008 VA MRI is new and material to the Veteran's low back disability claim, as it reveals evidence of a current disability, an element of service connection which was missing at the time of the August 2007 rating decision.  Further, although the MRI was not associated with the claims folder until September 2008, the Board finds that the MRI was of record within one year of the August 2007 rating decision as it was constructively in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As new and material evidence was therefore received within a year of the August 2007 decision, this treatment record must be considered as part of the April 2007 claim to reopen which prompted that decision. 38 C.F.R. § 3.156(b).  Thus, the August 2007 rating decision is not final.

In a May 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the parties to the appeal filed a Joint Motion for Remand (JMR).  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability, a cervical spine disability, and carpel tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for a low back disability.

2.  The evidence received since the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying reopening of a previously denied claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Because new and material evidence has been received since the April 2003 rating decision with respect to the Veteran's claim of entitlement to service connection for a low back disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low back disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

Compliance with the JMR 

As was noted in the Introduction, the Veteran's low back disability claim involves a JMR.  The October 2014 JMR found that the Board did not provide adequate statement of reasons or bases in finding that new and material evidence had not been submitted sufficient to reopen his claim for VA benefits based on entitlement to service connection for a low back disability.  Specifically, the JMR noted that in finding that newly submitted evidence since the previous denial of the claim did not establish evidence of a nexus, the Board declined to reopen the Veteran's claim on a different basis from the one on which the previous final denial was based.  In this regard, the JMR noted that the Veteran's claim was previously denied based on the absence of a current disability.  This faulty analysis rendered the Board's statement of reasons or bases for its decision inadequate.  As such, remand was warranted as to the issue of whether new and material evidence sufficient to reopen the Veteran's previously denied clam for a low back disability has been received.  
    
The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, there is sufficient evidence is of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a low back disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

For certain chronic diseases, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).
  
In the present case, the RO denied service connection for a low back disability in February 1982 on the basis that the evidence established that the Veteran's "condition was acute and transitory and no residuals were found on [his] last examination..." i.e. the Veteran did not have a current disability.  A February 1982 letter from the RO notified the Veteran of the rating decision and his appellate rights.  The Veteran did not appeal the February 1982 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.

At the time of the February 1982 rating decision, the record included the Veteran's service treatment records, medical treatment records, and a VA examination dated January 1982.  His service treatment records document complaints of back pain in March 1973 and November 1974.  A treatment record from Dr. C.H.H. dated October 1981 documents treatment for a lumbar strain as a result of a work-related injury in August 1981.  However, a subsequent VA examination dated January 1982 revealed no findings of a low back disability.  

The Veteran filed a claim to reopen his previously denied claim in February 2003.  His claim was denied in an April 2003 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  The Veteran did not appeal the April 2003 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.  The evidence of record at the time of the April 2003 rating decision consisted of a VA MRI dated May 2001 which revealed normal lumbar spine findings as well as February 2001 and January 2003 VA treatment records noting the Veteran's complaints of low back pain.  
The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a low back disability in April 2007, which was denied in the above-referenced August 2007 rating decision which he has appealed.

The evidence that has been added to the record since the April 2003 rating decision includes, in relevant part, medical evidence documenting a low back disability.  Specifically, an April 2008 VA treatment record documents a diagnosis of lumbar degenerative disc disease.  The Board finds that the evidence added to the claims folder since is sufficient to reopen the Veteran's claim of a low back disability.  In particular, the evidence is new and is material to the unestablished fact of a current disability.  As new and material evidence has been received, the Board reopens the claim for service connection for a low back disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.



REMAND

Service connection for a low back disability

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnosis of a low back disability, in particular degenerative disc disease of the lumbar spine.  See  a VA treatment record dated April 2008.    

The Board observes that the Veteran's service treatment records document complaints of low back pain in March 1973 and November 1974.  The remainder of his service treatment records are absent complaints of or treatment for a back disability.  

Furthermore, the Veteran contends that his current low back disability is related to his military service, specifically when he was treatment for the back pain.  He has further indicated that he has continued to experience pain in his back since service.  See February 2003 statement.

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current low back disability and his service is warranted.  

Service connection for a cervical spine disability and carpal tunnel syndrome

As was noted in the Introduction, the Veteran's cervical spine disability and carpal tunnel syndrome claims involve a JMR dated October 2014.  In particular, the JMR noted that as the May 2014 Board denial of the Veteran's low back disability claim was vacated and remanded, the Board's May 2014 denial of his cervical spine disability and carpal tunnel syndrome claims were also vacated and remanded as these claims were inextricably intertwined with the Veteran's low back disability claim.  Indeed, a review of the record reveals that the Veteran has contended that his diagnosed cervical spine disability and carpal tunnel syndrome are related to his military service or alternatively his low back disability.  In other words, development of the Veteran's service connection claim for a low back disability may impact his cervical spine disability and carpal tunnel syndrome claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

As discussed above, the Board finds that a VA examination is warranted for the Veteran's low back disability claim.  If the VA examiner finds that the Veteran's diagnosed low back disability is related to his military service, an opinion should also be obtained as to whether the Veteran has a cervical spine disability or carpal tunnel syndrome which is caused or aggravated by the low back disability. 

The Board also notes that the Veteran has not been provided appropriate VCAA notice in regard to establishing service connection on a secondary basis.  On remand, he should be provided notice of such.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the required notice as to how to establish service connection on a secondary basis pursuant to 38 C.F.R. § 3.159.

2. Take appropriate steps to contact the Veteran and request that he provide or authorize the release of any outstanding treatment records that are relevant to the pending claims.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record.  

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his low back disability.  The claims file must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is related to his active military service, to include his complaints of back pain in March 1973 and November 1974.  If, and only if, the examiner determines that the Veteran's low back disability is related to military service, the examiner must also render an opinion as to the following:

a. Is it at least as likely as not that the Veteran's 
cervical spine disability is due to or caused by his low back disability.

b. Is it at least as likely as not that the Veteran's 
cervical spine disability is aggravated by his low back disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.  
 
c. Is it at least as likely as not that the Veteran's 
carpal tunnel syndrome is due to or caused by his low back disability.

d. Is it at least as likely as not that the Veteran's 
carpal tunnel syndrome is aggravated by his low back disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's carpal tunnel syndrome found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

4. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


